           THE UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                   ASHEVILLE DIVISION
           CIVIL CASE NO. 1:17-cv-00341-MR-WCM

UNITED STATES OF AMERICA
and STATE OF NORTH
CAROLINA ex rel. Darryl
Landis, M.D.,

             Plaintiffs,

                 vs.                          ORDER

GENOVA DIAGNOSTICS, INC.;
GNVA HOLDINGS, INC.; GNVA
EQUITY HOLDCO, INC.;
LEVINE LEICHTMAN CAPITAL
PARTNERS V, L.P.; LAUREN
LEICHTMAN; AARON
PERLMUTTER; CHRIS SMITH;
and JOHN DOES 1-10,

           Defendants.


      THIS MATTER is before the Court on the Government’s Notice

of Election to Intervene in Part to Effectuate Settlement Agreement and

Request to Unseal Certain Case Documents [Doc. 36] and the State

of North Carolina’s Notice of Election to Decline Intervention [Doc. 37].

      The United States and Defendant Genova Diagnostics, Inc.

(“Genova”) have reached a settlement to resolve certain claims

brought on behalf of the United States in this action. [See Doc. 36-1:



  Case 1:17-cv-00341-MR-WCM Document 38 Filed 04/27/20 Page 1 of 3
Settlement Agreement]. In light of this Settlement Agreement, and for

the purpose of effectuating and formalizing that resolution pursuant to

the False Claims Act, 31 U.S.C. § 3730(b)(4), the United States

advises the Court of its decision to intervene in this case in part for the

purposes of settlement but only as to Genova and only as to the

“Covered Conduct,” as that term in defined in Paragraph E of the

Settlement Agreement. The United States declines to intervene as to

all other defendants and as to all other allegations.

      Both the United States and the State of North Carolina further

request that the Relator’s Complaint and Amended Complaint, the

United States’ Notice of Election to Intervene, the Settlement

Agreement attached thereto, the State of North Carolina’s Notice of

Election to Decline Intervention, and this Order be unsealed. The

United States and the State of North Carolina further request that all

other papers on file in this action remain under seal. [Docs. 36, 37].

      Pursuant to the terms of the Settlement Agreement, the United

States and the Relator intend to file a joint stipulation of dismissal of

the case within thirty (30) days of April 20, 2020, the effective date of

the Settlement Agreement.




                                    2

  Case 1:17-cv-00341-MR-WCM Document 38 Filed 04/27/20 Page 2 of 3
      In light of the Notices filed by the United States and the State of

North Carolina, the Court hereby enters the following Order.

      IT IS, THEREFORE, ORDERED that:

      1.    The Relator's Complaint [Doc. 2] and Amended Complaint

[Doc. 18], the United States’ Notice of Intervention and the Settlement

Agreement attached thereto [Docs. 36, 36-1], and the State of North

Carolina’s Notice of Election to Decline Intervention [Doc. 37] shall be

unsealed;

      2.    This Order shall be filed on the public docket;

      3.    All other papers or Orders already docketed in this matter

shall remain under seal; and

      4.    The seal of this case shall be lifted on all matters occurring

in this action after the date of this Order.

      IT IS SO ORDERED.
                              Signed: April 24, 2020




                                       3

  Case 1:17-cv-00341-MR-WCM Document 38 Filed 04/27/20 Page 3 of 3
